Exhibit 10.42

 

BIOSITE, INCORPORATED
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 

EFFECTIVE DATE:  JUNE 1, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

 

ARTICLE 2 ELIGIBILITY AND PARTICIPATION

 

ARTICLE 3 CONTRIBUTIONS AND CREDITS

 

ARTICLE 4 ALLOCATION OF FUNDS

 

ARTICLE 5 ENTITLEMENT TO BENEFITS

 

ARTICLE 6 DISTRIBUTION OF BENEFITS

 

ARTICLE 7 BENEFICIARIES; PARTICIPANT DATA

 

ARTICLE 8 ADMINISTRATION

 

ARTICLE 9 AMENDMENT

 

ARTICLE 10 TERMINATION

 

ARTICLE 11 THE TRUST

 

ARTICLE 12 MISCELLANEOUS

 

i

--------------------------------------------------------------------------------


 

BIOSITE, INCORPORATED
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Effective as of June 1, 2002

 

RECITALS

 

This BIOSITE, INCORPORATED Nonqualified Deferred Compensation Plan (the “Plan”)
is adopted by BIOSITE, INCORPORATED, a Delaware Corporation (the “Employer”) for
certain of its eligible employees.  The purpose of the Plan is to offer those
employees an opportunity to elect to defer the receipt of compensation in order
to provide post-employment and related benefits.  The Plan is intended to be a
“top-hat” plan (i.e., an unfunded deferred compensation plan maintained for a
select group of management or highly-compensated employees) under sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), and accordingly, is also intended to be exempt from the
requirements of Parts II, III, and IV of Title I of ERISA.

 

ARTICLE 1
DEFINITIONS

 

1.1                                 ACCOUNT means the balance credited to a
Participant’s or Beneficiary’s Plan account, including amounts credited under
the Compensation Deferral Account and deemed income, gains and losses (as
determined by the Employer, in its sole discretion) credited thereto.  A
Participant’s or Beneficiary’s Account shall be determined as of the date of
reference.

 

1.2                                 BENEFICIARY means any person or persons so
designated in accordance with the provisions of Article 7.

 

1.3                                 BOARD means the Board of Directors of
BIOSITE, INCORPORATED, a Delaware corporation, and its successors and assigns,
or any other corporation or business organization which, with the consent of
BIOSITE, INCORPORATED, or its successors or assigns, assumes the obligations of
BIOSITE, INCORPORATED, hereunder.

 

1.3                                 CODE means the Internal Revenue Code of 1986
and the regulations thereunder, as amended from time to time.

 

1.4                                 COMPENSATION means the total current cash
remuneration, including regular salary, bonus payments, commissions, and such
other compensation as may be determined by the Committee and paid by the
Employer to an Eligible Employee with respect to his or her service for the
Employer (as determined by the Employer, in its sole discretion).

 

1.5                                 COMPENSATION DEFERRAL ACCOUNT is defined in
Article 3.1(b).

 

1.6                                 COMPENSATION DEFERRALS are defined in
Article 3.1(a).

 

1.7                                 COMMITTEE refers to the committee as
appointed by the Board to assist in the administration of the Plan as described
in Article 8.

 

1.8                                 DESIGNATION DATE means the date or dates as
of which a designation of deemed investment directions by an individual pursuant
to Article 4.5, or any change in a prior designation of deemed investment
directions by an individual pursuant to Article 4.5, shall become effective. 
The Designation Dates in any Plan Year shall only occur on business days when
the New York Stock Exchange and the Nasdaq National Market are open for trading.

 

2

--------------------------------------------------------------------------------


 

1.9                                 EFFECTIVE DATE means the effective date of
the Plan, which shall be June 1, 2002

 

1.10                           ELIGIBLE EMPLOYEE means, for any Plan Year (or
applicable portion thereof), a person employed by the Employer where
compensation is paid on a United States payroll, who is determined by the
Committee in its sole discretion to be a member of a select group of management
or highly compensated employees eligible to participate in the Plan.  By each
December 1 (or before the Effective Date for the Plan’s first Plan Year), the
Committee shall notify those individuals, if any, who will be Eligible Employees
for the next Plan Year.  If the Committee determines that an individual first
becomes an Eligible Employee during a Plan Year, the Committee shall notify such
individual of its determination and of the date during the Plan Year on which
the individual shall first become an Eligible Employee.

 

1.11                           EMPLOYER means BIOSITE, INCORPORATED, a Delaware
corporation, and its successors and assigns unless otherwise herein provided, or
any other corporation or business organization which, with the consent of
BIOSITE, INCORPORATED, or its successors or assigns, assumes the Employer’s
obligations hereunder, and any other corporation or business organization which
agrees, with the consent of BIOSITE, INCORPORATED, to become a party to the
Plan.

 

1.12                           ENTRY DATE with respect to an individual means 30
days following the date on which the individual first becomes an Eligible
Employee.

 

1.13                           ENROLLMENT FORM means the form or forms on which
a Participant elects to defer Compensation hereunder and on which the
Participant makes certain other designations as required thereon and on which a
Participant elects the form and timing of the Participant’s Plan benefit.

 

1.14                           PARTICIPANT means any person so designated in
accordance with the provisions of Article 2, including, where appropriate
according to the context of the Plan, any former employee who is or may become
eligible to receive a benefit under the Plan.

 

1.15                           PLAN means this BIOSITE, INCORPORATED
Nonqualified Deferred Compensation Plan set forth herein, as amended from time
to time.

 

1.16                           PLAN YEAR means the twelve (12) month period
ending on December 31 of each year during which the Plan is in effect.

 

1.17                           RETIREMENT AGE with respect to any Participant
means the date on which the sum of (a) such Participant’s age plus (b) his or
her completed calendar years of employment with the Employer equals or exceeds
55.

 

1.18                           TOTAL AND PERMANENT DISABILITY means the
inability of a Participant to perform the material duties of his or her regular
occupation by reason of any medically determinable physical or mental impairment
that may be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.  The permanence and
degree of such impairment shall be supported by medical evidence.  Disability
will be determined to exist if the Participant is receiving disability benefits
under the Social Security Act or Railroad Retirement Act.

 

1.19                           TRUST means the Trust described in Article 11.

 

1.20                           TRUSTEE means the trustee of the Trust described
in Article 11.

 

1.21                           VALUATION DATE means the last day of each Plan
Year and any other date that the Committee, in its sole discretion, designates
as a Valuation Date.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

 

2.1                                 REQUIREMENTS.  Every Eligible Employee on
the Effective Date shall be eligible to become a Participant on the Effective
Date.  Every other Eligible Employee shall be eligible to become a Participant
on the Entry Date occurring on or after the date on which he or she becomes an
Eligible Employee.  No individual shall become a Participant, however, if he or
she is not an Eligible Employee on the date his or her participation is to
begin.

 

2.2                                 RE-EMPLOYMENT.  If a Participant whose
employment with the Employer is terminated and who is then subsequently
re-employed, he or she shall become a Participant in accordance with the
provisions of Article 2.1.

 

2.3                                 CHANGE OF EMPLOYMENT CATEGORY.  During any
period in which a Participant remains in the employ of the Employer but ceases
to be an Eligible Employee, he or she shall not be eligible to make Compensation
Deferrals hereunder.  Notwithstanding the foregoing, the Committee in its sole
and absolute discretion may terminate a Participant’s eligibility to make
Compensation Deferrals under the Plan at any time.  Such termination shall not
affect the payment of benefits due the Participant under the Plan.

 

2.4                                 DURATION OF PARTICIPATION.  Once an Eligible
Employee is a Participant in the Plan, such a Participant may continue to make
Compensation Deferrals under the Plan until the earlier of:

 

(a)                                  The date on which the Participant’s status
as an Eligible Employee ends;

 

(b)                                 The date as of which eligibility to
participate is terminated by the Committee; or

 

(c)                                  The date on which the Participant (or
Beneficiary) receives a complete distribution of benefits under the Plan.

 

ARTICLE 3
CONTRIBUTIONS AND CREDITS

 

3.1                                 PARTICIPANT CONTRIBUTIONS AND CREDITS.

 

(a)                                  Compensation Deferrals.  In accordance with
rules established by the Committee, a Participant may elect to defer
Compensation which would otherwise be payable to the Participant for services
performed in the future and which would otherwise be paid to the Participant in
the future, as a percentage of Compensation, in such lump sum or in any fixed
periodic dollar amount designated by the Participant.  Amounts so deferred will
be considered a Participant’s “Compensation Deferral.”  Prior to December 31 of
each Plan Year, each Eligible Employee shall make such an election with respect
to the following Plan Year (or during such other period as may be established by
the Committee) by completing and delivering to the Committee a Deferral Election
Form in a form prescribed by the Committee.

 

In the case of an Eligible Employee who initially becomes eligible to
participate in the Plan during the middle of a Plan Year, the Eligible Employee
shall be entitled, within thirty (30) days of such person’s initial eligibility,
to elect to make Compensation Deferrals on Compensation not yet earned, for the
remainder of the Plan Year.  This paragraph shall apply to Compensation
Deferrals for the initial Plan Year.

 

Compensation Deferrals shall be made through regular payroll deductions or
through an election by the Participant to defer the payment of any Compensation
not yet payable to him or her at the time of the election, which election shall
be set forth on such Participant’s Enrollment Form.  Compensation deferrals will
be limited to the extent necessary to satisfy applicable tax withholding or
benefit plan contribution requirements.  The Committee may place limits on the
amount of Compensation Deferrals that may be deferred under the Plan.

 

Participant’s Compensation Deferrals shall be irrevocable throughout the Plan
Year for which it was made.  Participant’s may change his or her Compensation
Deferral amount for any subsequent Plan Year as of,

 

4

--------------------------------------------------------------------------------


 

and by written notice delivered to the Committee by December 31 of the Plan Year
preceding the Plan Year for which such change applies.  Notwithstanding anything
to the contrary in the Plan, any election to defer Compensation shall apply only
to Compensation earned after the effective date of such election.  The Committee
may prescribe such rules and procedures as it deems necessary or appropriate
regarding the Deferral election under this Article 3.

 

Once delivered to the Committee, an Enrollment Form with respect to a payroll
deduction election shall continue in force indefinitely, until changed as
provided above.  An Enrollment Form with respect to specific deferrals of
bonuses, commissions, and other compensation payments shall continue in force
only for the Plan Year for which the Enrollment Form is first effective. 
Participant’s must execute and provide to the Committee a new Enrollment Form
with respect to specific deferrals of bonuses, commissions, and other
compensation payments, as applicable, for each subsequent Plan Year. 
Compensation Deferrals shall be deducted by the Employer from the pay of a
Participant and shall be credited to the Compensation Deferral Account
maintained for the benefit of the Participant.

 

(b)                                 The Participant’s Compensation Deferral 
Account.  There shall be established and maintained by the Employer a separate
Compensation Deferral Account, which shall be an unfounded bookkeeping account
maintained in the name of each Participant to which shall be credited or
debited, as applicable:  (a) amounts equal to the Participant’s Compensation
Deferrals; (b) amounts equal to any earnings or losses attributable or allocable
thereto; and (c) any withdrawals or distributions therefrom.

 

(c)                                  Vesting.    A Participant shall at all
times be 100% vested in amounts credited to his or her Compensation Deferral
Account.

 

3.2                                 CONTRIBUTIONS TO THE TRUST.  An amount shall
be contributed by the Employer to the Trust, maintained under Article 11.1,
equal to the amount(s) required to be credited to the Participant’s Account
under Article 3.1.  The Employer shall, no later than fifteen days (15) after
the end of each calendar month, contribute to the Trust an amount equal to the
Compensation Deferrals made by each Participant for the previous month.

 

ARTICLE 4
ALLOCATION OF FUNDS

 

4.1                                 ALLOCATION OF DEEMED EARNINGS OR LOSSES ON
ACCOUNTS.  Subject to Article 4.5 and such limitations as may from time to time
be required by law, imposed by the Employer or the Trustee or contained
elsewhere in the Plan, and subject to such operating rules and procedures as may
be imposed from time to time by the Committee prior to the date on which a
direction will become effective, the Participant shall have the right to direct
the Employer as to how amounts in his or her Account shall be deemed to be
invested.  These deemed investments shall be such investment alternatives
authorized by the Committee which are used to calculate the deemed earnings and
losses attributable to a Participant’s Account balance under the Plan.  The
Committee may designate as these deemed investments any kind of property, real,
personal, mixed, and every kind of investment, specifically including, but not
limited to: corporate obligations of every kind; preferred or common stocks;
shares of investment trusts, investment companies, and mutual funds; mortgage
participations; real estate syndications or real estate partnerships; and any
common trust fund administered by a corporate trustee.  [The current deemed
investments are specified mutual funds sponsored by or available through
BROKER.]  The Committee may at any time in its sole and absolute discretion
change the deemed investment alternatives.  The Committee shall notify
Participants of any change in the deemed investment alternatives.  Nothing
herein shall be deemed to require the Employer to offer any particular kind or
number of investment options.

 

The value of the Participant’s Account shall be equal to the value of the
Account maintained under the Trust on behalf of the Participant. As of each
Valuation Date of the Trust, the Participant’s Account will be credited or
debited to reflect the Participant’s deemed investments of the Trust.  The
Participant’s Account will be credited or debited with the increase or decrease
in the realizable net asset value or credited interest, as applicable, of the
designated deemed investments, as follows: As of each Valuation Date, an amount
equal to the net increase or decrease in realizable net asset value or credited
interest, as applicable (as determined by the Trustee), of each deemed
investment option within the Account since the preceding Valuation Date shall be
allocated among all

 

5

--------------------------------------------------------------------------------


 

Participants’ Accounts deemed to be invested in that investment option in
accordance with the ratio which the portion of the Account of each Participant
which is deemed to be invested within that investment option, determined as
provided herein, bears to the aggregate of all amounts deemed to be invested
within that investment option.  If an investment option is an interest-bearing
account, then in lieu of the foregoing, the Committee may direct that each
Participant’s Account may be credited with interest from the date the interest
begins to accrue on each deemed investment until the Valuation Date.

 

4.2                                 ACCOUNTING FOR DISTRIBUTIONS.  As of the
date of any distribution hereunder, the distribution made hereunder to the
Participant or his or her Beneficiary or Beneficiaries shall be charged to such
Participant’s Account.  Such amounts shall be charged on a pro rata basis
against the investments of the Trust in which the Participant’s Account is
deemed to be invested or under other equitable procedures established by the
Committee.

 

4.3                                 SEPARATE ACCOUNTS.  A separate bookkeeping
account under the Plan shall be established and maintained by the Employer to
reflect the Account for each Participant. Each such bookkeeping account will
separately account for the credits and debits described in Article 3 and
Article 4.2.

 

4.4                                 INTERIM VALUATIONS.  If it is determined by
the Employer that the value of a Participant’s Account as of any date on which
distributions are to be made differs materially from the value of the
Participant’s Account on the prior Valuation Date upon which the distribution is
to be based, the Employer, in its sole discretion, shall have the right to
designate any date in the interim as a Valuation Date for the purpose of
revaluing the Participant’s Account so that the Account will, prior to the
distribution, reflect its share of such material difference in value.

 

4.5                                 DEEMED INVESTMENT DIRECTIONS OF
PARTICIPANTS.  Subject to such limitations as may from time to time be required
by law, imposed by the Employer or the Trustee or contained elsewhere in the
Plan, and subject to such operating rules and procedures as may be imposed from
time to time by the Committee prior to and effective for each Designation Date,
each Participant may communicate to the Employer a direction as to how his or
her Account should be deemed to be invested among such categories of deemed
investments as may be made available by the Employer hereunder.  Such direction
shall designate the portion (in any whole percent multiples or whole dollar
amounts eligible) of each portion of the Participant’s Account which is
requested to be deemed to be invested in such categories of deemed investments,
and shall be subject to the following rules:

 

(a)                                  Any deemed investment direction shall be in
writing, on a form supplied by and filed with the Committee, in a manner
specified by the Committee.  A designation shall be effective as of the
Designation Date following the date the direction is received and accepted by
the Committee on which it would be reasonably practicable for the Committee to
effect the designation.

 

(b)                                 All amounts credited to the Participant’s
Account shall be deemed to be invested in accordance with the then effective
deemed investment direction, and as of the Designation Date with respect to any
new deemed investment direction, all or a portion of the Participant’s Account
at that date shall be reallocated among the designated deemed investment funds
according to the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective.  An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant’s most recent investment direction form provided by and filed
with the Employer.

 

(c)                                  If the Employer receives a deemed
investment direction which it deems to be incomplete, unclear or improper, the
Participant’s investment direction then in effect shall remain in effect (or, in
the case of a deficiency in an initial deemed investment direction, the
Participant shall be deemed to have filed no deemed investment direction) until
the next Designation Date, unless the Employer provides for, and permits the
application of, corrective action prior thereto.

 

(d)                                 If the Employer possesses (or is deemed to
possess as provided in (c), above) at any time directions as to the deemed
investment of less than all of a Participant’s Account, the Participant shall be
deemed to have directed that the undesignated portion of the Account be deemed
to be invested in a money market, fixed income or similar fund made available
under the Plan as determined by the Employer in its sole discretion.

 

6

--------------------------------------------------------------------------------


 

(e)                                  The deemed investment options shall be for
the sole purpose of determining the amount to be credited or debited to reflect
the Participant’s deemed investments of the Trust and neither the Trustee nor
the Employer shall have any obligation to invest the Participant’s Account in
the deemed investment options or in any other investment.  The sole purpose of
the selection of a deemed investment alternative by a Participant is to provide
the Plan with a method for crediting earnings and charging losses against the
Participant’s Account.

 

(f)                                    Each reference in this Article to a
Participant shall be deemed to include, where applicable, a reference to a
Beneficiary.

 

4.6                                 EXPENSES AND TAXES.  Expenses associated
with the administration or operation of the Plan including Trustee fees, shall
be paid by the Employer from its general assets.  Any distribution or withdrawal
from the Plan shall be subject to all applicable withholding requirements for
state and federal income taxes and to any other federal, state or local taxes
that may be applicable to such payments.

 

ARTICLE 5
ENTITLEMENT TO BENEFITS

 

5.1                                 FIXED PAYMENT DATES; TERMINATION OF
EMPLOYMENT.  Each Participant shall complete an Enrollment Form which shall be
effective, unless changed in accordance with this Article 5.1, with respect to
any distributions occurring at least twenty-four (24) months after the date of
such Enrollment Form.  On his or her Form and Timing of Payment Election Form, a
Participant shall select a fixed payment date for the payment of his or her
Account (or the Participant may select fixed payment dates (including obtaining
Retirement Age) for the payment of portions of his or her Account), which will
be valued and payable according to the provisions of Article 6.  Such payment
dates may be extended to later dates so long as elections to so extend the
payment dates are made by the Participant at least twelve (12) months prior to
the date on which the distribution is scheduled to be made. A Participant may
exercise the payment date extension only 2 times during his or her participation
in the Plan.  Such payment dates may not be accelerated, except as provided in
Article 5.2.  A Participant may elect on his or her Form and Timing of Payment
Election an election each year they are eligible to participate.

 

A Participant who selects payment or commencement of payment of his or her
Account (or portions thereof) on a fixed date or dates shall receive payment of
his or her Account at the earlier of such fixed payment date or dates (as
extended, if applicable) or his or her termination of employment with the
Employer.

 

If a Participant’s employment with the Employer is terminated for any reason
(other than by reason of Total and Permanent Disability) prior to attainment of
Retirement Age or if a Participant does not make an election as provided above
for any particular amounts hereunder, the Participant’s Account at the date of
such termination shall be valued and payable at or commencing at such
termination according to the provisions of Article 6.

 

If a Participant’s employment with the Employer is terminated for any reason
after attainment of Retirement Age, then the Participant may elect to receive
payment of his or her account in a lump sum or in substantially equal annual
installments over a period not to exceed 10 years.

 

5.2                                 EARLY DISTRIBUTION ELECTION; TEN PERCENT
PENALTY.  In addition to a Participant’s option to have payment or commencement
of payment of his or her Account occur on the fixed payment date or on the
Participant’s termination of employment as described in Article 5.1, a
Participant may elect in writing to have his or her Account (or a portion
thereof) paid in a single lump sum as soon as administratively feasible upon his
or her election.  For purposes of this Article, the value of the Participant’s
Account shall be determined as of the date of the distribution.  Any amount paid
pursuant to this Article shall be subject to a ten percent (10%) penalty, with
the amount of the penalty permanently forfeited from the Participant’s Account
and returned to the Employer on or about the date of the distribution. 
Participants electing such an early withdrawal distribution will be ineligible
to continue making Compensation Deferrals for the remainder of the Plan Year in
which the early withdrawal occurs and for the entire Plan Year thereafter.  A
Participant shall be permitted to take a maximum of two early withdrawals during
the period of his or her Plan participation.

 

7

--------------------------------------------------------------------------------


 

Any Participant wishing to elect an immediate distribution pursuant to this
Article must complete an Immediate Distribution Election Form and receive
approval from the Committee. The Committee shall have the right, in its sole
discretion, to approve such distribution, to direct a distribution of part of
the amount requested, or to refuse to allow any distribution.  The distribution
shall occur or commence as soon as is administratively feasible following the
Employer’s receipt and approval of the Immediate Distribution Election Form.

 

5.3                                 HARDSHIP DISTRIBUTIONS.  In the event of a
sudden unforeseeable financial hardship of the Participant, as hereinafter
defined, the Participant may apply to the Committee for the distribution of all
or any part of his or her  Account. The Committee shall consider the
circumstances of each such case and the best interests of the Participant, and
shall have the right, in its sole discretion to approve such distribution, or to
direct a distribution of part of the amount requested, or to refuse to allow any
distribution.  Upon a finding of financial hardship, the Committee shall direct
the appropriate distribution to the Participant from amounts held by the Trust
in respect of the Participant’s  Account. In no event shall the aggregate amount
of the distribution exceed either the full value of the Participant’s  Account
or the amount determined by the Committee to be necessary to alleviate the
Participant’s financial hardship (which financial hardship may be considered to
include any taxes due as a result of the distribution), and which is not
reasonably available from other resources of the Participant. For purposes of
this Article, the value of the Participant’s  Account shall be determined as of
the date of the distribution.  “Financial hardship” means (a) a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Code
section 152(a)) of the Participant, (b) loss of the Participant’s property due
to casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, each as
determined to exist by the Committee.  The Participant must certify that the
financial need cannot be relieved: (a) through reimbursement or compensation by
insurance or otherwise; (b) by reasonable liquidation of the Participant’s
assets, to the extent such liquidation would not itself cause an immediate and
heavy financial need; or (c) by borrowing from commercial sources on reasonable
commercial terms.  A distribution may be made under this Article only with the
consent of the Committee.

 

5.4                                 RE-EMPLOYMENT OF RECIPIENT.  If a
Participant receiving installment distributions pursuant to Article 6.2 is
re-employed by the Employer, the remaining distributions due to the Participant
shall be suspended until such time as the Participant (or his or her
Beneficiary) once again becomes eligible for benefits under Article 5.1 or 5.2,
at which time such distribution shall commence, subject to the limitations and
conditions contained in the Plan.

 

ARTICLE 6
DISTRIBUTION OF BENEFITS

 

6.1                                 AMOUNT.  A Participant (or his or her
Beneficiary) shall become entitled to receive, on or about the earlier of the
Participant’s termination of employment with the Employer or the date or dates
selected by the Participant on his or her Election Form (or, if no such
selection is made, on or about the date of the Participant’s termination of
employment with the Employer), a distribution in an aggregate amount equal to
the Participant’s  Account.  A Participant may alternatively elect to request to
receive an immediate distribution, subject to a ten percent (10%) penalty, of
all or a portion of his or her Account pursuant to Article 5.2.  Any payment due
hereunder from the Trust, which is not paid by the Trust for any reason, will be
paid by the Employer from its general assets.

 

6.2                                 METHOD OF PAYMENT.

 

(a)                                  Payments.  Subject to Article 6.2(d),
payments under the Plan shall be made as elected by the Participant and as
permitted by the Employer in its sole and absolute discretion and subject to
restrictions on transfer as may be legally or contractually applicable.

 

(b)                                 Timing and Manner of Payment.  Except in the
case of payments upon a Total and Permanent Disability before termination of
employment with the Employer, or upon attainment of Retirement Age, all payments
shall be made as soon as administratively feasible or within such other
reasonable time period as set by the Committee and shall be paid in a single
lump sum.  Subject to Article 6.2(d), in the case of distributions to a
Participant or his or her Beneficiary by virtue of an entitlement pursuant to
Articles 5.1 for a Total and Permanent Disability before terminating his or her
employment with the Employer, or upon attainment of Retirement Age, an aggregate
amount equal to the Participant’s Account will be paid in the manner selected by
the Participant as

 

8

--------------------------------------------------------------------------------


 

provided in Article 5, as soon as is administratively feasible, in a lump sum
or, if elected by the Participant, in substantially equal installments at such
periodic intervals made available by the Committee in its sole discretion, for a
period not to exceed ten (10) years (adjusted for gains and losses).  If a
Participant fails to designate properly the manner of payment of the
Participant’s benefit under the Plan, such payment will be in a lump sum. 
Notwithstanding the foregoing, the Committee may require that installment
payments must exceed specified minimum amount(s), otherwise the payment would be
in a lump sum.

 

(c)                                  Installment Distributions.  If the whole or
any part of a payment hereunder is to be in installments, the balance of the
Participant’s Account not yet distributed shall continue to be deemed to be
invested pursuant to Articles 4.1 and 4.5 under such procedures as the Employer
may establish, in which case any deemed income, gain, loss or expense or tax
allocable thereto (as determined by the Trustee, in its sole discretion) shall
be reflected in the installment payments in such equitable manner as the Trustee
shall determine.

 

(d)                                 Distributions before Retirement. 
Notwithstanding anything herein to the contrary, a Participant who terminates
employment with the Employer (other than by reason of Total and Permanent
Disability) prior to attainment of Retirement Age shall receive his or her
distribution in a single lump sum, without regard to any contrary election made
by the Participant pursuant to Article 5.  The Committee shall have sole
discretion with regard to any determination whether a Participant’s termination
of employment precedes his or her attainment of Retirement Age.

 

6.3                                 DEATH OR DISABILITY BENEFITS.

 

(a)                                  Disability Benefits.  If a Participant
experiences a Total and Permanent Disability before terminating his or her
employment with the Employer, then the entire value of the Participant’s Account
shall be paid to such Participant at the time(s) and in the manner selected by
the Participant under Article 5.1.

 

(b)                                 Death Benefits.  If a Participant dies
before terminating his or her employment with the Employer the Beneficiary shall
receive the Participant’s Account Balance in a lump sum.

 

Upon the death of a Participant after payments hereunder have begun but before
he or she has received all payments to which he or she is entitled under the
Plan, the remaining benefit payments shall be paid in a single lump sum to the
Beneficiary designated in accordance with Article 7.1.

 

ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA

 

7.1                                 DESIGNATION OF BENEFICIARIES.  Each
Participant from time to time may designate any person or persons (who may be
named contingently or successively) to receive such benefits as may be payable
under the Plan upon or after the Participant’s death, and such designation may
be changed from time to time by the Participant by filing a new designation. 
Each designation will revoke all prior designations by the same Participant,
shall be in a form prescribed by the Employer, and will be effective only when
filed in writing with the Employer during the Participant’s lifetime.

 

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment in a
lump sum to the Participant’s estate.  In determining the existence or identity
of anyone entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator.  If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Employer,
in its sole discretion, may distribute such payment to the Participant’s estate
without liability for any tax or other consequences which might flow therefrom,
or may take such other action as the Employer deems to be appropriate.

 

7.2                                 INABILITY TO LOCATE PARTICIPANTS OR
BENEFICIARIES.  Any communication, statement or notice addressed to a
Participant or to a Beneficiary at his or her last post office address as shown
on the Employer’s records shall be binding on the Participant or Beneficiary for
all purposes of the Plan.  The Employer

 

9

--------------------------------------------------------------------------------


 

shall not be obliged to search for any Participant or Beneficiary beyond the
sending of a registered letter to such last known address. If the Employer
notifies any Participant or Beneficiary that he or she is entitled to an amount
under the Plan and the Participant or Beneficiary fails to claim such amount or
make his or her location known to the Employer within three (3) years
thereafter, then, except as otherwise required by law, if the location of one or
more of the next of kin of the Participant is known to the Employer, the
Employer in its sole discretion may direct distribution of such amount to any
one or more or all of such next of kin, and in such proportions as the Employer
determines.  If the Participant or Beneficiary is not located within a
reasonable time, the Employer shall have the right to direct that the amount
payable shall be deemed to be a forfeiture, except that the dollar amount of the
forfeiture, unadjusted for deemed gains or losses in the interim, shall be paid
by the Employer if a claim for the benefit subsequently is made by the
Participant or the Beneficiary to whom it was payable.  If a benefit payable to
an unlocated Participant or Beneficiary is subject to escheat pursuant to
applicable state law, the Employer shall not be liable to any person for any
payment made in accordance with such law.

 

ARTICLE 8
ADMINISTRATION

 

8.1                                 COMMITTEE.  Authority to control and manage
the operation and administration of the Plan shall be generally vested in the
Committee, to the extent not otherwise granted to the Board.  The Committee
and/or the Board may appoint a third-party administrator to assist in the
operations of the Plan.  The Committee shall have one or more members, all of
whom shall be appointed by the Board of Directors and shall hold office until
resignation, death, or removal by the Board of Directors.  However, if a member
of the Committee is an Employee, then upon the termination of such member’s
status as a Employee, his or her status as a member of the Committee shall also
terminate as of that date, except to the extent otherwise provided in
resolutions of the Board of Directors.  If a Committee Member is also a
Participant in the Plan, such member shall abstain from any decisions concerning
his or her own interest in the Plan.  In the event that at any time there are no
persons serving as Committee members, then the entire Board of Directors shall
serve as the Committee.

 

8.2                                 ADMINISTRATIVE AUTHORITY.  Except as
otherwise specifically provided herein, the Committee shall have the sole
responsibility for and the sole discretion over the operation and administration
of the Plan, and shall have the power and authority to take all action and to
make all decisions and interpretations which may be necessary or appropriate in
order to administer and operate the Plan, including, without limiting the
generality of the foregoing, the power, duty, discretion and responsibility to:

 

(a)                                  Resolve and determine all disputes or
questions arising under the Plan, and to remedy any ambiguities, inconsistencies
or omissions in the Plan.

 

(b)                                 Adopt such rules of procedure and
regulations as in its opinion may be necessary for the proper and efficient
administration of the Plan and as are consistent with the Plan.

 

(c)                                  Implement the Plan in accordance with its
terms and the rules and regulations adopted as described above.

 

(d)                                 Make determinations with respect to the
eligibility of any Eligible Employee to be or continue as a Participant and make
determinations concerning the crediting of Accounts.

 

(e)                                  Appoint any persons or firms, or otherwise
act to secure specialized advice or assistance, as it deems necessary or
desirable in connection with the administration and operation of the Plan, and
the Employer shall be entitled to rely conclusively upon, and shall be fully
protected in any action or omission taken by it in good faith reliance upon, the
advice or opinion of such firms or persons.  The Employer shall have the power
and authority to delegate from time to time by written instrument all or any
part of its duties, powers or responsibilities under the Plan, both ministerial
and discretionary, as it deems appropriate, to any person or committee, and in
the same manner to revoke any such delegation of duties, powers or
responsibilities.  Any action of such person or committee in the exercise of
such delegated duties, powers or responsibilities shall have the same force and
effect for all purposes hereunder as if such action had been taken by the
Employer.  Further, the Employer may authorize one or more persons to execute
any certificate or document on behalf of the Employer, in which event any person
notified by the Employer of such authorization shall be entitled to accept and
conclusively rely upon any such

 

10

--------------------------------------------------------------------------------


 

certificate or document executed by such person as representing action by the
Employer until such notified person shall have been notified of the revocation
of such authority.

 

8.3                                 LITIGATION.  Except as may be otherwise
required by law, in any action or judicial proceeding affecting the Plan, no
Participant or Beneficiary shall be entitled to any notice or service of
process, and any final judgment entered in such action shall be binding on all
persons interested in, or claiming under, the Plan.

 

8.4                                 CLAIMS PROCEDURE.  Benefits shall be
provided from this Plan through procedures initiated by the Committee, and the
Participant need not file a claim.  However, if a Participant or Beneficiary
believes he or she is entitled to a Benefit different from the one received,
then the Participant or Beneficiary may file a claim for the Benefit by writing
a letter to the Committee.  If any claim for Benefits under the Plan is wholly
or partially denied, the claimant shall be given notice in writing of such
denial within 90 days of the date the letter claiming benefits is received by
the Committee.  If special circumstances require an extension of time, written
notice of the extension shall be furnished to the claimant within the initial
90-day period.  Notice of the denial shall set forth the following information:

 

(a)                                  The specific reason or reasons for the
denial;

 

(b)                                 Specific reference to pertinent Plan
provisions on which denial is based;

 

(c)                                  A description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary;

 

(d)                                 An explanation that a full review by the
Committee of the decision denying the claim may be requested by the claimant or
his or her authorized representative by filing with the company, within 60 days
after such notice has been received, a written request for such review; and

 

(e)                                  If such request is so filed, the claimant
or his or her authorized representative may review pertinent documents and
submit issues and comments in writing within the same 60 day period specified in
the Article 8.4(d).

 

8.5                                 FINAL DECISION.  The decision of the
Committee upon review shall be made promptly, and not later than 60 days after
the Committee’s receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case the claimant shall be
so notified and a decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review.  If the claim is denied,
wholly or in part, the claimant shall be promptly given a copy of the decision. 
The decision shall be in writing and shall include specific reasons for the
denial, specific references to the pertinent Plan provisions on which the denial
is based and shall be written in a manner calculated to be understood by the
claimant.  No legal action may be filed claiming benefits under this Plan until
the claims procedure set forth in this Article 6 is completed.

 

ARTICLE 9
AMENDMENT

 

9.1                                 RIGHT TO AMEND.  The Employer, by action of
the Committee, shall have the right to amend the Plan, at any time and with
respect to any provisions hereof, and all parties hereto or claiming any
interest hereunder shall be bound by such amendment; provided, however, that no
such amendment shall deprive a Participant or a Beneficiary of a right accrued
hereunder prior to the date of the amendment.

 

9.2                                 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION
OF PLAN.  Notwithstanding the provisions of Article 9.1, the Plan may be amended
by the Employer, by action of the Committee, at any time, retroactively if
required, if found necessary, in the opinion of the Committee, in order to
ensure that the Plan is characterized as “top-hat” plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA sections 201(2), 301(a)(3), and 401(a)(1), and to conform
the Plan to the provisions and requirements of any applicable law (including
ERISA and the Code).  No such amendment shall be considered prejudicial to any
interest of a Participant or a Beneficiary hereunder.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 10
TERMINATION

 

10.1                           EMPLOYER’S RIGHT TO TERMINATE OR SUSPEND PLAN. 
The Board reserves the right to terminate the Plan and/or its obligation to make
further credits to Plan Accounts, by action of the Committee.  The Board also
reserves the right to suspend the operation of the Plan for a fixed or
indeterminate period of time, by action of the Committee.

 

10.2                           AUTOMATIC TERMINATION OF PLAN.  The Plan
automatically shall terminate upon the dissolution of the Employer, or upon its
merger into or consolidation with any other corporation or business organization
if there is a failure by the surviving corporation or business organization to
specifically adopt and agree to continue the Plan.

 

10.3                           SUSPENSION OF DEFERRALS.  In the event of a
suspension of the Plan, the Employer shall continue all aspects of the Plan,
other than Compensation Deferrals, during the period of the suspension, in which
event payments hereunder will continue to be made during the period of the
suspension in accordance with Articles 5 and 6.

 

10.4                           ALLOCATION AND DISTRIBUTION.  This Article shall
become operative on a complete termination of the Plan.  The provisions of this
Article also shall become operative in the event of a partial termination of the
Plan, as determined by the Employer, but only with respect to that portion of
the Plan attributable to the Participants to whom the partial termination is
applicable.  Upon the effective date of any such event, notwithstanding any
other provisions of the Plan, no persons who were not theretofore Participants
shall be eligible to become Participants, the value of the interest of all
Participants and Beneficiaries shall be paid to them as soon as is practicable
after such termination in a lump sum payment.

 

10.5                           SUCCESSOR TO EMPLOYER.  Any corporation or other
business organization which is a successor to the Employer by reason of a
consolidation, merger or purchase of substantially all of the assets of the
Employer shall have the right to become a party to the Plan by adopting the same
by resolution of the entity’s board of directors or other appropriate governing
body.  If, within ninety (90) days from the effective date of such
consolidation, merger or sale of assets, such new entity does not become a party
hereto, as above provided, the Plan shall be automatically terminated, and the
provisions of Article 10.4 shall become operative.

 

ARTICLE 11
THE TRUST

 

The Employer shall establish the Trust with the Trustee pursuant to such terms
and conditions as are set forth in the Trust agreement to be entered into
between the Employer and the Trustee, or the Employer shall cause to be
maintained one or more separate subaccounts in an existing Trust maintained with
the Trustee with respect to one or more other plans of the Employer, which
subaccount or subaccounts represent Participants’ interests in the Plan.  Any
such Trust shall be intended to be treated as a “grantor trust” under the Code
and the establishment of the Trust or the utilization of any existing Trust for
Plan benefits, as applicable, shall not be intended to cause any Participant to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted.

 

ARTICLE 12
MISCELLANEOUS

 

12.1                            STATUS OF PARTICIPANTS.

 

(a)                                  Employees, Participants and Inactive
Participants under this Plan shall have the status of general unsecured
creditors of the Employer;

 

(b)                                 This Plan constitutes a mere promise by the
Employer to make benefit payments in the future;

 

12

--------------------------------------------------------------------------------


 

(c)                                  Any trust to which this Plan refers (i.e.
any trust created by the Employer and any assets held by the trust to assist the
Employer in meeting its obligations  under the Plan) shall be based on the terms
of the model trust described in Revenue Procedure 92-64; and

 

(d)                                 It is the intention of the parties that the
arrangements under this Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.

 

12.2                           LIMITATIONS ON LIABILITY OF EMPLOYER.  Neither
the establishment of the Plan nor any modification thereof, nor the creation of
any account under the Plan, nor the payment of any benefits under the Plan shall
be construed as giving to any Participant or other person any legal or equitable
right against the Employer, or any officer or employer thereof except as
provided by law or by any Plan provision.  The Employer does not in any way
guarantee any Participant’s Account from loss or depreciation, whether caused by
poor investment performance of a deemed investment or the inability to realize
upon an investment due to an insolvency affecting an investment vehicle or any
other reason.  In no event shall the Employer, or any successor, employee,
officer, director or stockholder of the Employer, be liable to any person on
account of any claim arising by reason of the provisions of the Plan or of any
instrument or instruments implementing its provisions, or for the failure of any
Participant, Beneficiary or other person to be entitled to any particular tax
consequences with respect to the Plan, or any credit or distribution hereunder.

 

12.3                           CONSTRUCTION.  If any provision of the Plan is
held to be illegal or void, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but shall be fully severable, and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.  For all purposes of the Plan, where the context
admits, the singular shall include the plural, and the plural shall include the
singular.  Headings of Articles and Articles herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan.  The laws of the State of Delaware shall govern, control and determine all
questions of law arising with respect to the Plan and the interpretation and
validity of its respective provisions, except where those laws are preempted by
the laws of the United States.  Participation under the Plan will not alter the
Participant’s status as an (at will) employee nor give any Participant the right
to be retained in the service of the Employer nor any right or claim to any
benefit under the Plan unless such right or claim has specifically accrued
hereunder.

 

The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

 

12.4                           SPENDTHRIFT PROVISION.  No amount payable to a
Participant or a Beneficiary under the Plan will, except as otherwise
specifically provided by law, be subject in any manner to anticipation,
alienation, attachment, garnishment, sale, transfer, assignment (either at law
or in equity), levy, execution, pledge, encumbrance, charge or any other legal
or equitable process, and any attempt to do so will be void; nor will any
benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled thereto. Further, (i)
the withholding of taxes from Plan benefit payments, (ii) the recovery under the
Plan of overpayments of benefits previously made to a Participant or
Beneficiary, (iii) if applicable, the transfer of benefit rights from the Plan
to another plan, or (iv) the direct deposit of benefit payments to an account in
a banking institution (if not actually part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or
alienation.  In the event that any Participant’s or Beneficiary’s benefits
hereunder are garnished or attached by order of any court, the Employer or
Trustee may bring an action or a declaratory judgment in a court of competent
jurisdiction to determine the proper recipient of the benefits to be paid under
the Plan.  During the pendency of said action, any benefits that become payable
shall be held as credits to the Participant’s or Beneficiary’s Account or, if
the Employer or Trustee prefers, paid into the court as they become payable, to
be distributed by the court to the recipient as the court deems proper at the
close of said action.

 

 [Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has caused the Plan to be executed effective as
of the 1st day of June, 2002.

 

 

 

BIOSITE, INCORPORATED.

 

 

 

By:

/s/ Christopher J. Twomey

 

 

 

 

 

Its:

  V.P., Finance and CFO

 

 

 

 

Date:

 May 23, 2002

 

 

14

--------------------------------------------------------------------------------